


110 HR 4114 IH: American Anti-Torture Act of

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4114
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Mr. Nadler (for
			 himself, Mr. Delahunt,
			 Mr. Conyers,
			 Mr. Ackerman,
			 Mr. Arcuri,
			 Ms. Baldwin,
			 Mr. Berman,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Mr. Boucher,
			 Mr. Capuano,
			 Ms. Clarke,
			 Mr. Clay, Mr. Cohen, Mr.
			 Cummings, Mr. Davis of
			 Alabama, Mr. Davis of
			 Illinois, Ms. DeLauro,
			 Mr. Dicks,
			 Mr. Doggett,
			 Mr. Ellison,
			 Mr. Farr, Mr. Fattah, Mr.
			 Flake, Mr. Frank of
			 Massachusetts, Mr. Hall of New
			 York, Mr. Hastings of
			 Florida, Mr. Higgins,
			 Mr. Hinchey,
			 Ms. Norton,
			 Mr. Holt, Mr. Honda, Ms.
			 Jackson-Lee of Texas, Mr.
			 Jefferson, Mr. Kagen,
			 Mr. Kucinich,
			 Ms. Zoe Lofgren of California,
			 Mr. Markey,
			 Ms. Matsui,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Moran of Virginia,
			 Mr. Oberstar,
			 Mr. Olver,
			 Mr. Pastor,
			 Mr. Paul, Mr. Rangel, Mr.
			 Schiff, Mr. Scott of
			 Virginia, Mr. Shays,
			 Ms. Shea-Porter,
			 Ms. Slaughter,
			 Ms. Sutton,
			 Mr. Thompson of California,
			 Mr. Van Hollen,
			 Mr. Waxman,
			 Mr. Welch of Vermont, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To modify certain provisions of law relating to
		  torture.
	
	
		1.Short titleThis Act may be cited as the
			 American Anti-Torture Act of
			 2007.
		2.Uniform standards
			 for interrogation techniques applicable to individuals under control or custody
			 of the united states governmentSection 1002 of Public Law 109–148 and
			 section 1402 of Public Law 109–163, are amended to read as follows:
			
				(a)In
				GeneralNo person in the custody or under the effective control
				of the United States shall be subject to any treatment or technique of
				interrogation not authorized by and listed in the United States Army Field
				Manual on Intelligence Interrogation.
				(b)ApplicabilitySubsection
				(a) shall not apply with respect to any person in the custody or under the
				effective control of the United States pursuant to a criminal law or
				immigration law of the United States.
				(c)ConstructionNothing
				in this section shall be construed to affect the rights under the United States
				Constitution of any person in the custody or under the physical jurisdiction of
				the United
				States.
				.
		
